PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Outa
Application No. 16/197,419
Filed: 21 Nov 2018
For: APPARATUS AND RELATED METHOD FOR COATING AN IRREGULAR SURFACE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed August 6, 2021, to revive the above-identified application.

The petition is GRANTED.

This above-identified application became abandoned September 8, 2020, for failure to timely file a proper response to the non-final Office action mailed June 4, 2020. The non-final Office action set an extendable three-month period for reply. Notice of Abandonment was mailed December 31, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.

The instant petition has been carefully reviewed and found in compliance with the provisions set forth above. The required reply, petition fee, and statement of unintentional delay submitted herewith are acknowledged.

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney documents must be submitted. While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

This application is being directed to Group Art Unit 3617 for processing.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	EDWIN D. SCHINDLER 4 HIGH OAKS COURT P.O. BOX 4259 HUNTINGTON, NY  11743-0777